DETAILED ACTION
Claims 1-23 are allowed over the prior art of record. 
The specification amendment filed 12/17/2020 is entered. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, 15, 21, and 23 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including at least a portion of the number of data points organized into at least one tile, the plurality of levels being based on the number of data points in the data set and at least one client resource of a client, a first level of the plurality of levels including not more than a maximum number of data points corresponding to the at least one client resource, each tile of the at least one tile in a remaining portion of the plurality of levels including not more than the maximum number of data points.
Regarding independent claims 4 and 11 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
a tree corresponding to a dataset having a number of data points, the tree having a plurality of levels, each of the plurality of levels including a portion of the number of data points organized into at least one tile, the plurality of levels being based on the number of data points in the data set and at least one client resource of a client; …wherein a first level of the plurality of levels includes not more than the maximum number of data points and a second level of the plurality of levels includes the number of data points, the maximum number of data points being selected from a predetermined maximum number of data points and a calculated maximum number of data points based on a query of the at least one client resource; and wherein the plurality of levels corresponds to a plurality of sampling ratios for the dataset.
The above limitations in combination with other limitations of claims 1, 4, 8, 11, 15, 21, and 23 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s amendments and remark (see pages 14-16), the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the limitations that are featured above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lilley et al., US 2019/0236403 disclosing methods and systems for converting a point cloud dataset into a hierarchical data structure for a lossless representation of an input file.
Cardno et al., US 2011/0261049 disclosing constructing multiple graphical representations of data, where each graphical representation is one of a predefined type and includes multiple layers of elements that contribute to the end user's understanding of the data.
McKinnon et al., US 2015/0109338 disclosing obtaining an initial map of an area, derive views of interest, obtain AR content objects associated with the views of interest, establish experience clusters and generate a tile map tessellated based on the experience clusters.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        02/17/2020